Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on October 16, 2019. Claims 1-12 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Drawings
The drawings are objected to because the flowcharts and diagrams in Figure 1-Figure 6 are missing corresponding naming labels. A flowchart/diagram should contains corresponding naming labels to improve the quality of a patent application and examination. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. US2017/0327109 (“Watanabe”) in view of Takenaka et al. US2014/0284899 (“Takenaka”).

Regarding claim(s) 1, 9, 11. Watanabe discloses a controller (60) controlling behavior of a motorcycle (100), the motorcycle (100) including a damping device (80) that damps kinetic energy (para. 32, para. 44 and Fig. 13, vehicle. FIG. 13 illustrates the inventive stability control system which implements the method thereof. The stability control system preferably includes a brake controller), the controller comprising: 
(para. 46, e.g. several steps may be performed and information processed to apply the brakes and reduce the throttle. As one step, the system theoretically predicts the yaw rate based on the current longitudinal and lateral vehicle speeds, lean angle and steer angle. The vehicle would include various sensors for detecting these operating parameters and providing data associated therewith to the system controllers and processor.); and 
an execution section (62) that initiates a control mode in response to the trigger information, the control mode making the motorcycle (100) execute an automatic deceleration operation (para. 32, ESC system and method of the present invention generally predicts a yaw rate, and preferably applies front and/or rear brakes when an oscillation occurs and para. 44, e.g. the controller may automatically apply the brakes and reduce throttle to reduce the difference in the actual yaw rate and predicted yaw rate. FIG. 1 illustrates an example of brake pressure being periodically increased to apply the brakes at selected times during the yaw cycle.) 
Watanabe is silent to wherein in the control mode, the automatic deceleration operation is executed in a state where a damping rate of the damping device (80) is increased to be higher than that immediately before initiation of the control mode.
Takenaka teaches another motorcycle control system and method. Specifically a deceleration operation is executed in a state where a damping rate of the damping device (80) is increased to be higher than that immediately before initiation of the control mode (para. 139-para. 140, e.g. generates braking force for suppressing the turning of the front-wheel support section 14 about the second steering axis 11 relative to the steering shaft link 13. For the braking force generating section 77, one that utilizes a damper effect by the viscosity of a magnetic fluid, for example, may be used.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Watanabe by incorporating the applied teaching of Takenaka to improve motorcycle stability controls and safety.	

Regarding claim(s) 2, 10, 12. Watanabe in view of Takenaka further teaches wherein the damping device (80) is a steering damper that damps rotary movement of a steering of the motorcycle (100) (Takenaka: para. 139-para. 140).

Regarding claim(s) 3. Watanabe in view of Takenaka further teaches wherein in the automatic deceleration operation in the control mode, in the case where a lean angle of the motorcycle (100) is (para. 46, para. 49, steps may be performed and information processed to apply the brakes and reduce the throttle. As one step, the system theoretically predicts the yaw rate based on the current longitudinal and lateral vehicle speeds, lean angle and steer angle. The vehicle would include various sensors for detecting these operating parameters and providing data associated therewith to the system controllers and processor. Brake pressure is calculated preferably by proportion of the difference between the actual and predicted yaw rates multiplying a tunable gain parameter whereas the brake is only applied when the actual yaw rate is less than the predicted yaw rate and the difference between them are bigger than a tunable threshold for the brakes.)

Regarding claim(s) 4. Watanabe in view of Takenaka further teaches the damping rate of the damping device (80) during execution of the automatic deceleration operation is controlled in accordance with the lean angle acquired during the automatic deceleration operation (para. 46, para. 49, e.g. Referring to FIGS. 17, 18 and 19, these plots show eigenvalues in variations of speed with and without brake pressure control during low-friction cornering (Mu=0.5, 30 degree lean angle). FIG. 17 labelled as A shows the eigenvalues without control.)

Regarding claim(s) 5. Watanabe in view of Takenaka further teaches wherein upon termination of the automatic deceleration operation, the damping rate of the damping device (80) is lowered at a lower change rate than a change rate at a time when the damping rate of the damping device (80) is increased to be higher than that immediately before the initiation of the control mode (para. 46, e.g. The applied brake pressure from the controller can be limited to certain pressure level. Further, the applied brake pressure can be modulated by ABS. The controller can be deactivated when lean angle is smaller and/or bigger than a certain lean angle.)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666